PER CURIAM.
This cause was here on two former appeals. 94 Minn. 418, 103 N. W. 215; 99 Minn. 517, 109 N. W. 1132. The first appeal involved the sufficiency of the complaint, and the second was from an order granting defendant a new trial on the ground of surprise and excusable neglect. It is now hereon plaintiff’s appeal from an order granting defendant a new trial on the grounds (1) of errors in law occurring at the trial, and (2) that the verdict for plaintiff was not justified by the evidence.
The case requires no extended opinion. We discover no errors in the rulings of the court sufficient to justify a new trial, but a careful examination of the evidence leads to the conclusion that the order should not, within the rule of Hicks v. Stone, 13 Minn. 398 (434), be disturbed.
Order affirmed.